Citation Nr: 1232056	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-06 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York  


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a left ankle fracture with traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The service-connected bilateral hearing loss disability is not shown to be productive of no worse than a Level I designation in the right ear and a Level I designation on the left.

2.  The service-connected left ankle fracture residuals is shown to be productive of a disability picture manifested by a functional loss due to pain that more closely approximates that of marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  The criteria for the assignment of an increased disability rating of 20 percent rating, but no more for the service-connected left ankle disability have been met.  38 U.S.C.A.§§ 1155 (West 2002); 38 C.F.R.§§ 3.321, 4.71a including Diagnostic Codes 5020-5271 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In the present case, VA issued a VCAA notice letter to the Veteran in August 2008, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records and VA examination reports.  

The Board has carefully reviewed the Veteran and his representative's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Veteran was provided with VA examinations in September 2008 and December 2008.  The reports of these examinations reflect that the examiners conducted appropriate audiometric examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  

The Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


Laws and Regulations

Disability evaluations are determined by the application of the VA' Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, as in this case, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 


Hearing Loss

Historically, service connection was awarded for bilateral hearing loss in an August 1968 rating decision. An initial noncompensable evaluation was assigned effective on June 6, 1968.

In August 2008, the Veteran submitted a claim for an increased evaluation for his service-connected bilateral hearing loss disability.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated. In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b). 

Computer inquiries by the RO revealed no recent treatment at a VA facility for the service-connected bilateral hearing loss disability.

The December 2008 VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



A
500
B
1000
C
2000
D
3000
E
4000
(B+C+D+E)/4
Average
RIGHT
N/A
15
15
40
55
31
LEFT
N/A
10
15
45
60
33

Speech recognition scores were 96 percent for the right ear and 100 percent for the left ear. 

The VA examiner opined that the pure tone configuration agreed with the speech thresholds.  She noted that the Veteran's word recognition skills were excellent in both ears.  

The diagnoses were normal hearing bilaterally from 250 to 2000 Hertz with mild severe sensorineural hearing loss at 3000 to 8000 Hertz in the right ear and moderate to moderately severe sensorineural hearing loss from 3000 to 8000 Hertz in the left ear. 

When evaluating the disability using the worst speech recognition scores, the VA audiometric findings equate to level I hearing in the right ear and Level I hearing in the left.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that a noncompensable disability evaluation is warranted for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  

Therefore, on this record, the Board finds that the service-connected bilateral hearing loss disability warrants a noncompensable disability rating under Diagnostic Code 6100 for the period on appeal.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As discussed, there are higher ratings available under the Rating Schedule, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


Left Ankle

Historically, service connection was awarded for the residuals of a fracture of the medial malleolus of the left ankle with traumatic arthritis in an August 1968 rating decision. An initial 10 percent evaluation was assigned effective on June 6, 1968.

In August 2008, the Veteran submitted a claim for an increased evaluation for his service-connected left ankle disability.  

The 10 percent evaluation for the service-connected left ankle disability was assigned under Diagnostic Code 5010 which pertains to arthritis, due to trauma, substantiated by X-ray findings.  Diagnostic Code 5010 is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 directs that degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 (2011).  

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262 (2011).

Additionally, Diagnostic Codes 5270 and 5271 provide compensation for ankylosis and limited ankle motion.  "Ankylosis" means immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  There is no evidence that suggests the left ankle was immobilized during the period on appeal.

Diagnostic Code 5271 pertains to limited motion of the ankle.  A 10 percent evaluation is assigned where there is moderate limitation of motion, and a maximum 20 percent evaluation is assigned where there is marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

Marked limited motion of the ankle may be assigned a 20 percent evaluation.  Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position may be assigned a 20 percent evaluation.  Marked deformity of the os calcis or astragalus may be assigned a 20 percent evaluation.  38 C.F.R. § 4.71a ; Diagnostic Code 5271-5273 (2011). 

The Board notes that the terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In evaluating range of motion values for the ankle, the normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. 

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Computer inquiries by the RO revealed no recent treatment at a VA facility for the service-connected left ankle disability.

During a September 2008 VA examination, the Veteran reported that he treated his current symptoms with non-steroidal anti-inflammatory drugs.  He complained of left ankle instability, pain, stiffness, weakness, and "constant burning."  He had constant mild edema and moderate, daily flare-ups of ankle pain and burning after performing normal daily activities.  He also had increased swelling in the afternoon.

The Veteran denied any incapacitating episodes of arthritis.  He reported that he was unable to stand for more than a few minutes and he was limited to walking 1/4 mile at a time.  

An examination of the left ankle showed no constitutional symptoms of arthritis.  The Veteran's gait was antalgic, but he did not utilize any assistive devices or aids.  

The Veteran had 10 degrees of dorsiflexion and 30 degrees of plantar flexion in his left ankle.  The examiner noted there was objective evidence of pain with active motion of the left ankle and following repetitive motion.  He noted no additional limitations after three repetitions of range of motion.

An X-ray study of the left ankle showed osteopenia, a healed fracture deformity of the medial malleolus, and a prominent plantar calcaneal spur.  There was no evidence of associated left ankle degenerative joint disease.

The Veteran reported that he retired from his usual employment as a school bus driver in 2005 due to eligibility by age or duration of work.  The examiner noted the left ankle disability caused pain which would impact occupational activities because sitting in one position caused increased ankle pain.

The examiner noted the left ankle pain also affected the Veteran's usual daily activities. 

The Veteran's left ankle disability picture is consistent with a 10 percent rating for moderate limitation of motion under the provisions of Diagnostic Code 5271.  38 C.F.R. § 4.71a.  On examination, he had 10 degrees of dorsiflexion and 30 degrees of plantar flexion.

Although he was previously rated under Diagnostic Code 5010, the examination revealed no X-ray evidence of degenerative arthritis.  Therefore, an evaluation under Diagnostic Code 5010, pertaining to arthritis, is not warranted.  Id.

There has been no showing of ankylosis of either ankle, nor is there evidence of nonunion of the tibia or fibula to warrant higher ratings under Diagnostic Code 5262 or 5270.  Id. 

The Board is cognizant that the Veteran continues to experience pain in his left ankle and has been shown to have some additional functional impairment due to pain on flare-ups and pain on motion.  This is the basis for the increased 20 percent rating for the service-connected left ankle disability on the basis that the disability picture nearly resembles that marked functional loss.  

In light of the Veteran's complaints of left ankle pain, reported flare-ups of pain, and objective evidence of pain on motion, the Board finds the left ankle warrants a 20 percent rating for painful motion productive of marked ankle disability, but no higher as there has been no evidence of arthritis, ankylosis or nonunion or the tibia or fibula.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As discussed, there are higher ratings available under the Rating Schedule, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the service-connected left ankle disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased, compensable rating for the service-connected bilateral hearing loss disability is denied.  

An increased rating of 20 percent for the service-connected left ankle disability is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


